United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-1633
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    * Appeal from the United States
                                          * District Court for the
      v.                                  * Eastern District of Missouri.
                                          *
Robert D. Strong,                         *      [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                              Submitted: March 12, 2007
                                 Filed: March 30, 2007
                                  ___________

Before MELLOY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Robert D. Strong was convicted of being a felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g)(1). Although Strong had at least three previous violent
felony convictions, the district court did not originally sentence him as an armed
career criminal because, at the time, the court believed that Blakely v. Washington,
542 U.S. 296 (2004), precluded it from finding facts relative to Strong's prior offenses.
On appeal, we affirmed Strong's conviction but reversed and remanded with
instructions to resentence Strong as an armed career criminal, finding that Strong's
prior convictions were violent felonies. United States v. Strong, 415 F.3d 902, 908
(8th Cir. 2005) (Strong I). In reaching this conclusion, we rejected the argument that
Almendarez-Torres v. United States, 523 U.S. 224 (1998), no longer had precedential
value. Strong, 415 F.3d at 906–07.

       After Strong's petition for writ of certiorari was denied by the Supreme Court,
Strong v. United States, ___ U.S. ___, 126 S. Ct. 1121 (2006), the district court,
following our instructions, resentenced Strong as an armed career criminal. Strong
again appeals and again questions the continuing validity of Almendarez-Torres. For
the reasons stated in Strong I, we reject Strong's argument. Accordingly, we affirm the
judgment of the district court.1
                         ______________________________




      1
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.

                                         -2-